Citation Nr: 0608191	
Decision Date: 03/22/06    Archive Date: 04/04/06

DOCKET NO.  01-07 725A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased initial evaluation for the 
veteran's low back disability, evaluated as 40 percent 
disabling prior to March 1, 2005 and 20 percent disabling 
since that date, to include separate 10 percent evaluations 
for peripheral neuropathy in each lower extremity, effective 
September 23, 2002.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1989 to 
December 1999.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2000 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey which granted service connection for 
status post laminectomy and fusion of the lumbosacral spine, 
with radiculopathy, with a 40 percent evaluation, effective 
December 4, 1999.  In a February 2005 rating decision the RO 
re-rated the veteran's low back disability under revised 
regulations as lumbar strain, status post laminectomy and 
fusion, lumbar fusion with degenerative mild disc bulge at 
L4-5 and L5-S1 with herniated nuclear pulposus and 
radiculopathy to 20 percent, effective March 1, 2005 and 
granted service connection for peripheral neuropathy in the 
right and left legs, with a 10 percent evaluation for each 
leg, effective September 23, 2002.  This re-rating was 
neither a reduction nor detrimental to the veteran as the 
combined evaluation for the low back disability, after the 
re-rating, was 50 percent from September 23, 2002, and 40 
percent from March 1, 2005.  

An August 2005 letter from the RO informed the veteran that 
he was scheduled to testify before a Veterans Law Judge 
sitting at the RO (Travel Board hearing) in September 2005.  
The record reflects that the veteran failed to report for 
that hearing.  Accordingly, his hearing request is deemed 
withdrawn.  See 38 C.F.R. § 20.704(d) (2005).  


FINDING OF FACT

The veteran's low back disability is manifested by severe 
limitation of motion of the lumbar spine without ankylosis, 
and moderate incomplete paralysis of the sciatic nerve in 
each lower extremity.  



CONCLUSION OF LAW

The criteria for an initial evaluation of 40 percent for the 
orthopedic component of the veteran's low back disability, 
and two initial evaluations of 20 percent for the neurologic 
component of the disability affecting each leg have been met 
throughout the period since the effective date of service 
connection.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.10, 4.14, 4.25, 4.26, 4.40, 4.45, 4.71a, 4.123, 
4.124, 4.124a; Diagnostic Codes 5235-5243, 5292, 5293, 8520 
(2002, 2003, 2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

A.  The duty to notify

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2005).

With regard to element (1), the RO sent the veteran a letter, 
in July 2002 regarding his claim for an increased initial 
evaluation of his low back disability.  While this letter did 
not specifically address what information and evidence was 
required to grant the benefit sought on appeal, the June 2001 
statement of the case (SOC)  and August 2004 and February 
2005 supplemental SOCs (SSOCs) provided discussions of the 
criteria for higher ratings, and the ways in which the 
current evidence failed to substantiate entitlement to those 
ratings, and served to advise the veteran of what information 
and evidence was necessary to grant an increased initial 
evaluation.  In addition, a February 2005 VCAA letter 
provided the veteran with notice as to what information and 
evidence was required to establish an increased evaluation 
for peripheral neuropathy.    

The July 2002 and February 2005 VCAA letters satisfied the 
second and third elements of the duty to notify by advising 
the veteran of the types of evidence he was responsible for 
obtaining and of the types of evidence VA would undertake to 
obtain.  Specifically, these letters explained that VA would 
help the veteran get such things as medical records, 
employment records, or records held by other Federal 
agencies, but that he was nevertheless responsible for 
providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them.  

Finally, the February 2005 VCAA letter stated, "If you have 
any evidence in your possession that pertains to your claim, 
please send it to us."  This request served to advise the 
veteran of the fourth element of the duty to notify.  

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial AOJ decision is issued on a claim.  
Pelegrini II, 18 Vet. App. at 119-120.  Delayed notice is 
generally not prejudicial to a claimant.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  In the present case, 
some notice was given after the initial AOJ adjudication.  
The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  In this 
regard, VCAA notice was provided prior to transfer of the 
case to the Board and the veteran had the opportunity to 
submit additional argument and evidence.  

An error in the timing of notice is not remandable error 
unless the appellant "identif[ies] with considerable 
specificity, how the notice was defective and what evidence 
the appellant would have provided or requested the Secretary 
to obtain...had the Secretary fulfilled his notice obligations; 
further, an appellant must also assert, again with 
considerable specificity, how the lack of that notice and 
evidence affected the essential fairness of the 
adjudication."  Short Bear v. Nicholson, 19 Vet. App. 341 
(2005).  

The Board finds all required notice was given.  See Mayfield.  

B.  The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).

In the present case, the duty to assist has been fulfilled, 
as VA has secured the veteran's service medical records and 
VA and private outpatient treatment records and associated 
them with the claims file.  The veteran has also been 
afforded VA examinations to evaluate his low back disability 
in March 2000, July 2002, and August 2004.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements and has obtained and developed all the evidence 
necessary for equitable disposition of the matter on appeal.  
The appeal is thus ready to be considered on the merits.


II.  Factual Background

Service medical records reveal that the veteran underwent a 
right L5-S1 partial hemilaminectomy and diskectomy in 
February 1996 and then an L4-5 complete laminectomy with 
fusion in April 1998.  

In January 2000 he filed a claim for service connection and 
was afforded a VA examination to evaluate his condition in 
March 2000.  At this examination the veteran reported pain in 
his back and right leg, constant numbness in the tops of his 
feet and posterior calves, with numbness in the thighs when 
walking.  He denied bowel or bladder incontinence.  He was 
unable to engage in recreational activities as he used to, 
had difficulty lifting and carrying, and needed assistance 
putting on his shoes.  

Physical examination revealed decreased sensation in the 
dorsum of both feet and the lateral aspect of each leg.  
Straight leg raising was positive bilaterally at 90 degrees.  
No spasm was appreciated.  The surgical scar was healed.  
Forward flexion was to 45 degrees with pain, 60 degrees with 
persistent pain, extension to 20 degrees with pain, and 
lateral bending to 20 degrees bilaterally.  The veteran was 
able to walk on his heels but not his toes due to left leg 
weakness.  The diagnosis was history of low back pain/injury, 
status post laminectomy and fusion L-S spine with 
radiculopathy, and residual pain, weakness, and paresthesias 
as noted.  

A December 1999 letter from Dr. M. of the National Naval 
Medical Center reported the veteran's history of two back 
surgeries in service and indicated that during the course of 
the second surgery the L5 nerve root was under tension and 
stretched so much that the veteran continues to have painful 
dysthesia and markedly decreased function of the L5 nerve 
root.  

VA outpatient treatment records from November 2000 to 
December 2003 indicate continuing treatment for low back 
pain.  A February 2001 treatment report notes tenderness over 
the L-S spine at L4-5 and L5-S1 with positive tenderness 
along the well-healed scar.  The veteran had 25 degrees of 
forward flexion and 10 degrees of lateral flexion 
bilaterally, with positive mild paraspinal muscle spasm.  
Straight leg raising was positive at 45 degrees on the left 
and 55 degrees on the right.  There was decreased pinprick 
and light touch sensation distally on both legs below the 
knee asymmetrically.  Gait was normal, although the veteran 
was unable to heel to toe walk because of ataxia.  The 
assessment was bilateral L-S radiculopathy status post L4-5 
discectomy and laminectomy L4-5 and fusion L5-S1. 

A June 2001 VA outpatient treatment report indicated flexion 
to 50 degrees with pain, extension to 5 degrees with pain.  
Sidebending and rotation were within functional limits 
bilaterally.  The surgical scar was described as well-healed 
and there was mild tenderness on palpation of the lower 
lumbar paraspinals bilaterally.  Sensation to light touch was 
diminished distally from the knees bilaterally.  Straight leg 
raising produced low back pain at 30 degrees in the right 
lower extremity.  Straight leg raising was negative on the 
left.  The veteran's gait was nonantalgic and he was able to 
heel/toe walk.  The impression was low back pain and lower 
extremity paresthesias status post L4-5 laminectomy times 2, 
facet hypertrophy and disc bulge at L3-4.  Private treatment 
records from December 1999 to May 2003 reveal ongoing 
treatment for low back pain and lumbar radiculopathy.  

A June 2002 letter Dr. R. indicated that the veteran 
experienced pain in the low back and down both lower 
extremities and noted positive straight leg raising on the 
left at 30 degrees, absent left ankle jerk, and diminished 
pinprick in a right S1 distribution.  The veteran's wounds 
were described as well-healed.  Dr. R.'s impression was 
failed back surgery syndrome with recalcitrant lumbar-sacral 
radiculopathy.  

In July 2002 the veteran underwent another VA examination to 
evaluate his low back disability.  Forward flexion was to 75 
degrees, extension to 10 degrees, and lateral bending to 25 
degrees bilaterally.  Straight leg raising "revealed 
exaggeration" and radiation on the back of the legs at 45 
degrees bilaterally.  

Lower extremity reflexes were 2+ and strength was 5/5 in all 
muscle groups.  The veteran had decreased sensation to touch 
in the right lower extremity.  CT scan again revealed broad-
based disc bulge at L3-4 as well as bilateral facet atrophy 
causing mild central canal and mild to moderate bilateral 
neuroforaminal narrowing.  There was a bony excrescence at 
the L5-S1 level and a bony fusion mass causing some 
neuroforaminal narrowing.  

An August 2004 VA examination revealed that the veteran was 
independent in his activities of daily living, although he 
did need some help putting on socks, tying shoelaces, and 
bathing.  The veteran's gait was steady and slow.  

Flexion of the thoracolumbar spine was to 70 degrees, 
extension to 12 degrees, lateral flexion to 30 degrees 
bilaterally, left lateral rotation to 20 degrees, and right 
lateral rotation to 24 degrees.  The veteran experienced pain 
in at the end of all of these movements.  Five repeated 
movements resulted in pain increased by 50 percent and lack 
of endurance, but no increase in fatigue, weakness, or range 
of motion.  The examiner observed objective evidence of 
painful motion, muscle spasm, and tenderness at L4-5, but no 
fixed deformity of scoliosis.  

Neurological examination revealed sensory deficit to both 
lower extremities along the L5-S1 nerve roots and mild 
weakness at L4-5 bilaterally in the feet.  Knee jerk was 1+ 
and ankle jerk was 1+ bilaterally.  Lasegue sign was positive 
at 30 degrees on the right and 40 degrees on the left.  There 
were no vertebral fractures.  The diagnosis was service 
connected lumbar strain status post lumbar laminectomy and 
lumbar fusion, degenerative mild disc bulge at L4-5 and L5-S1 
with herniated nuclear pulposus and residual posttraumatic 
changes with bilateral radiculopathy.  

III.  Legal Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 
4.1 (2005).  Separate diagnostic codes identify the various 
disabilities.  38 C.F.R. Part 4 (2005).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The Court has noted that there is a distinction between a 
claim based on the veteran's dissatisfaction with the initial 
rating (a claim for an original rating) and a claim for an 
increased rating.  It also indicated that in the case of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain.  Such inquiry 
is not to be limited to muscles or nerves.  These 
determinations are, if feasible, to be expressed in terms of 
the degree of additional range-of-motion loss due to any 
weakened movement, excess fatigability, incoordination, or 
pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).

While this appeal was pending, the provisions of VA's 
Schedule for Rating Disabilities pertaining to intervertebral 
disc syndrome were revised, effective September 23, 2002, and 
other amendments of the Schedule, addressing disabilities of 
the spine, including intervertebral disc disease, were made 
effective September 26, 2003.  

A new law or regulation applies, if at all, only to the 
period beginning with the effective date of the new law or 
regulation.  Kuzma v. Principi, 341 F. 3d 1327 (Fed. Cir. 
2003). 

In VAOPGCPREC 7-2003, VA's General Counsel held that when a 
new statute is enacted or a new regulation is issued while a 
claim is pending, VA must first determine whether the statute 
or regulation identifies the types of claims to which it 
applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
"retroactive effects."  If applying the new provision would 
produce such "retroactive effects," VA ordinarily should 
not apply the new provision to the claim.  If applying the 
new provision would not produce "retroactive effects," VA 
ordinarily must apply the new provision.  A new law or 
regulation has prohibited "retroactive effects" if it is 
less favorable to a claimant than the old law or regulation; 
while a liberalizing law or regulation does not have 
"retroactive effects."  VAOPGCPREC 7-2003; 69 Fed. Reg. 
25179 (2004).

The April 2000 rating decision granted the initial evaluation 
of 40 percent under Diagnostic Code 5292, effective December 
4, 1999.  This is the maximum evaluation available under 
Diagnostic Code 5292, evaluating limitation of motion of the 
lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2003).  

Prior to September 23, 2002, intervertebral disc syndrome was 
evaluated as 10 percent disabling when mild; 20 percent 
disabling when moderate, with recurring attacks; 40 percent 
disabling when severe, with recurring attacks and little 
intermittent relief; and 60 percent disabling when 
pronounced; with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, and little 
intermittent relief.  38 C.F.R. Part 4, § 4.71a, Diagnostic 
Code 5293 (2002).

Effective September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) will be evaluated either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months, a 60 percent 
rating is warranted, while a 40 percent rating is for 
application where there are incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months; and a 20 percent evaluation is 
warranted where there are incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months. With incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months, a 10 percent rating is 
applied.  38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5293 
(effective September 23, 2002).

For purposes of evaluations under Diagnostic Code 5293 and 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Note (1).

When evaluating on the basis of chronic manifestations, 
evaluate orthopedic disabilities using evaluation criteria 
for the most appropriate orthopedic diagnostic code or codes.  
Evaluate neurologic disabilities separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.  Note (2).

If intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.  Note (3).  

Effective September 26, 2003, the schedule for rating spine 
disabilities was changed to provide for the evaluation of all 
spine disabilities under a General Rating Formula for 
Diseases and Injuries of the Spine, unless the disability is 
rated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes (renumbered as 
Diagnostic Code 5243).  

The record clearly indicates that the veteran's low back 
disability has both orthopedic and neurological components.  
The Board has thus considered granting a 60 percent rating 
under Diagnostic Code 5293, in effect prior to September 23, 
2002, on account of pronounced intervertebral disc syndrome, 
since there are objective symptoms compatible with sciatic 
neuropathy.  However, due to the level of neurological 
impairment that the veteran's low back disability causes in 
his lower extremities, the Board has decided instead to 
separately rate the neurological manifestations of the 
service-connected lumbar spine disability under the 
provisions of Diagnostic Code 8520, which evaluates 
incomplete paralysis of the sciatic nerve.  This 
determination is beneficial to the veteran as separately 
rating the orthopedic and neurological manifestations of the 
veteran's low back disability will result in a combined 
rating higher than the 60 percent that would have been 
assigned under the old version of Diagnostic Code 5293.  

In regard to entitlement to an increased evaluation on the 
basis of incapacitating episodes under Diagnostic Code 5293, 
as revised September 23, 2002, the Board notes that there has 
been no evidence of any prescribed periods of bedrest; hence 
incapacitating episodes have not been shown.  Thus, a higher 
evaluation under Diagnostic Code 5293, as revised September 
23, 2002, on the basis of incapacitating episodes is not 
warranted and separate evaluations of orthopedic and 
neurological symptomatology are most appropriate.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2003).  

While it was not until September 23, 2002 that the schedule 
specifically stated that separate ratings based on orthopedic 
and neurologic manifestations can be assigned and combined, 
there is nothing in the law or regulations specifically 
prohibiting VA from doing so prior to that date.  Inasmuch as 
the recent amendments recognize that assigning separate 
ratings for orthopedic and neurologic manifestations of a 
service-connected low back disability does not violate the 
prohibition against pyramiding in 38 C.F.R. § 4.14, separate 
evaluations were permissible prior to that date.  

While the RO granted service connection for peripheral 
neuropathy in each leg effective September 23, 2002, the 
Board has decided to assign separate ratings for the service 
connected low back disability back to the original effective 
date of the grant of service connection, December 4, 1999.  

Neuritis, cranial or peripheral, characterized by loss of 
reflexes,  muscle atrophy, sensory disturbances, and constant 
pain, at times  excruciating, is to be rated on the scale 
provided for injury of the  nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  See nerve involved 
for diagnostic code number and rating. The maximum  rating 
which may be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate, or with  sciatic nerve involvement, for moderately 
severe, incomplete paralysis.  38 C.F.R. § 4.123.

In rating peripheral nerve disability, neuritis, 
characterized by loss of reflexes, muscle atrophy, sensory 
disturbances, and constant pain, at times excruciating, is to 
be rated on the scale provided for injury of the nerve 
involved, with a maximum equal to severe, incomplete 
paralysis.  The maximum rating to be assigned for neuritis 
not characterized by organic changes will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  
38 C.F.R. § 4.123.  

Peripheral neuralgia, characterized usually by a dull and 
intermittent pain, of typical distribution so as to identify 
the nerve, is to be rated on the scale provided for injury of 
the nerve involved, with a maximum equal to moderate 
incomplete paralysis.  38 C.F.R. § 4.124.  

The veteran's peripheral neuropathy is currently evaluated as 
10 percent disabling in each lower extremity under Diagnostic 
Code 8520.  This Diagnostic Code provides evaluations of 60 
for severe incomplete paralysis, 40 percent for moderately 
severe incomplete paralysis, 20 percent for moderate 
incomplete paralysis, and 10 percent for mild incomplete 
paralysis of the sciatic nerve.  Severe incomplete paralysis 
contemplates marked muscular atrophy.  38 C.F.R. § 4.124a, 
Diagnostic Code 8520.  

The Board finds that the neurological symptomatology, in the 
veteran's lower extremities more closely approximates 
moderate incomplete paralysis of the sciatic nerve.  This 
conclusion is based on consistent reports of decreased 
sensation below the knees and the veteran's consistent 
complaints of pain.  The criteria for a higher evaluation 
based on moderately severe or severe incomplete paralysis 
have not been met as, though described as slow at the most 
recent VA examination, the veteran's gait has also been 
described as normal and steady, and he has generally not had 
significant loss of strength.  Thus, separate 20 percent 
evaluations for peripheral neuropathy in each of the 
veteran's lower extremities are warranted.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8520.  

Additionally, because the sciatic nerve impairment in this 
case clearly affects both lower extremities, the bilateral 
factor is for application.  VA regulation specifically 
mandates that when a partial disability results from disease 
or injury to both arms or both legs, the rating of the 
disabilities of the right and left sides are to be combined 
as usual, and 10 percent of the value is to be added (not 
combined), before proceeding with further combinations.  The 
bilateral factor will be applied to such bilateral 
disabilities before other combinations are carried out and 
the rating for such disabilities, including the bilateral 
factor will be treated as one disability for the purpose of 
arranging in order of severity and for all further 
combinations.  38 C.F.R. § 4.26.  

When the two ratings of 20 percent for neurologic impairment 
are applied to the Combined Ratings Table found at 38 C.F.R. 
§ 4.25, a combined rating of 36 is obtained.  Ten percent of 
this combined rating (i.e., 3.6) is then added to the 36 
combined rating figure, for a total of 39.6.  Conversion of 
this value to the nearest number divisible by 10 results in a 
value of 40.  This 40 percent, then, will be further combined 
with the evaluation of the orthopedic symptomatology to be 
discussed below.  38 C.F.R. §§ 4.25, 4.26.  
   
In terms of the orthopedic manifestations of the veteran's 
low back disability, as noted above, prior to March 1, 2005 
the low back was evaluated as 40 percent disabling under 
Diagnostic Code 5292.  A higher evaluation is available under 
Diagnostic Code 5285, in effect prior to September 26, 2003, 
evaluating residuals of vertebral fracture.  However, the 
most recent VA examination specifically noted no vertebral 
fractures and, thus, a higher evaluation under this 
Diagnostic Code is not warranted.  38 C.F.R. § 4.71a, 
Diagnostic Code 5285 (2003).  

The Rating Schedule in effect prior to September 26, 2003 
also provides an evaluation higher than 40 percent for 
ankylosis.  Ankylosis is "immobility and consolidation of a 
joint due to disease, injury, or surgical procedure."  
Colayong v. West, 12 Vet App 524 (1999) (citing DORLAND'S 
ILLUSTRATED MEDICAL DICTIONALRY (28TH Ed. 1994) at 86.).  
There has been no medical evidence of ankylosis and, thus, a 
higher evaluation under these rating criteria is not 
warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5286, 5289 
(2003).  

Under the General Rating Formula for Diseases and Injuries of 
the Spine effective after September 26, 2003, an increased 
evaluation of 50 percent is warranted for unfavorable 
ankylosis of the entire thoracolumbar spine and a 100 percent 
evaluation is applicable for unfavorable ankylosis of the 
entire spine.  As mentioned above, there is no medical 
evidence of ankylosis, thus, an increased evaluation under 
the revised General Rating Formula is not warranted.  
38 C.F.R. § 4.71a, Diagnostic Code 5237 (2005).  

Since March 1, 2005, the veteran's low back disability has 
been evaluated as 20 percent disabling under Diagnostic Code 
5237.  38 C.F.R. § 4.71a, Diagnostic Code 5237.  

Under the revised rating General Rating Formula for Diseases 
and Injuries of the Spine a 20 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  An assignment of a 40 to 100 percent evaluation is 
given for unfavorable ankylosis of the spine.  38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine.  

Although there is some evidence of improved ranges of motion, 
the veteran continues to experience significant functional 
limitation.  The Board accordingly finds that the 40 percent 
rating under Diagnostic Code 5292 is warranted throughout the 
period since the effective date of service connection.  

Because this diagnostic code is more favorable to the veteran 
than the revised Diagnostic Code 5237, under which the 20 
percent evaluation was established effective March 1, 2005, 
the Board finds that the orthopedic manifestations of the 
veteran's low back disability should be rated as 40 percent 
disabling under Diagnostic Code 5292 from the time of the 
grant of service connection so as to avoid prohibited 
"retroactive effects."  VAOPGCPREC 7-2003; 69 Fed. Reg. 
25179 (2004).

There is no evidence of ankylosis as would be needed for an 
increased rating for the orthopedic component of the 
disability.  The provisions of 38 C.F.R. §§ 4.40, 4.45 cannot 
provide a higher evaluation for the orthopedic component of 
the disability, because they are not applicable where the 
veteran is in receipt of the highest rating based on 
limitation of motion and a higher rating requires ankylosis.  
Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).38 C.F.R. 
§§ 4.40, 4.45.

The old provisions of Diagnostic Code 5293 encompassed 
limitation of motion and provided for an evaluation in excess 
of 40 percent, but also encompassed neurologic impairment, 
and a separate rating under Diagnostic Code 5293 and for 
neurologic impairment would constitute pyramiding.  The 
separate rating for the orthopedic and neurologic components 
of the disability results in a slightly higher evaluation 
under 38 C.F.R. § 4.25-64 percent versus 60 percent under 
Diagnostic Code 5293.  Although the 64 percent evaluation 
would be rounded down to 60 percent, if entitlement to 
compensation was ever established for additional 
disabilities, the 64 percent would yield a greater benefit.  
38 C.F.R. § 4.25.

The medical evidence reflects that the surgical scar on the 
veteran's low back is well-healed; therefore, a separate 
evaluation for the scar is not warranted.  See Esteban v. 
Brown, 6 Vet. App. 259, 262 (1994); 38 C.F.R. § 4.118, 
Diagnostic Codes 7803-7805.  

Combining the 40 percent evaluation of the orthopedic 
manifestations of the veteran's low back disability with the 
combined evaluation of 40 percent for the neurological 
manifestations yields an evaluation of 70 percent.  38 C.F.R. 
§ 4.25.  

Since this claim deals with the rating assigned following the 
original claim for service connection, consideration has been 
given to the question of whether "staged rating" as 
addressed by the Court in Fenderson would be in order.  The 
Board finds that the 70 percent evaluation appropriately 
reflects the highest level of disability caused by the 
veteran's low back disability from the grant of service 
connection.  

Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that the case presents such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  The veteran's low back 
disability has not required frequent periods of 
hospitalization since service and the record reflects that 
the veteran is currently not working, thus, marked 
interference with employment has not been shown.  

The Board concludes that, the preponderance of the evidence 
is against a rating in excess of that granted in this 
decision.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990); 38 C.F.R. §§ 4.7, 
4.21 (2005).  


ORDER

Entitlement to an initial evaluation of 40 percent for the 
veteran's low back disability on the basis of its orthopedic 
component, is granted, effective December 4, 1999.

Entitlement to an initial evaluation of 20 percent peripheral 
neuropathy of the left leg is granted, effective December 4, 
1999.  

Entitlement to an initial evaluation of 20 percent peripheral 
neuropathy of the right leg is granted, effective December 4, 
1999.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


